         Case 1:19-cv-10174-PAE Document 21 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JASMIN COLON, individually and on behalf of all others
 similarly situated,
                                                                         19 Civ. 10174 (PAE)
                                        Plaintiff,
                        -v-                                                    ORDER

 PRESSLER, FELT & WARSHAW, LLP,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       A case management conference in this case is scheduled for July 16, 2020 at 11:30 a.m.

Dkt. 18. In light of the public health situation, this conference will be a telephonic conference.

The parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

       If the parties have resolved this matter, they are to promptly notify the Court via letter.

       SO ORDERED.


                                                               PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: July 10, 2020
       New York, New York
